                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                              No. 4:18-CV-00072-D


 HOWARD DUDLEY,
                                   Plaintiff,
 V.                                              ORDER GRANTING DEFENDANTS'
                                                   MOTION TO VACATE ORDER
 CITY OF KINSTON and A.N. GREENE,
 in his individual capacity,

                                Defendants.

       This matter is before the Court on Defendants' Motion to Vacate Order [D.E. 280]. For

good cause shown, Defendants' Motion to Vacate Order is GRANTED.

       It is hereby ordered that this Court's April 30, 2021 order [D.E. 267] is VACATED and

Plaintiff Howard Dudley's counsel and witness Amy Moore's counsel are released from their

obligations under said order.

       SO ORDERED. This .J..J_ day of August, 2021.




                                           United States District Judge




        Case 4:18-cv-00072-D Document 283 Filed 08/17/21 Page 1 of 1
